848 A.2d 925 (2004)
KVAERNER METALS DIVISION OF KVAERNER U.S., INC. f/k/a Kvaerner Davy Division of Kvaerner U.S. Inc. f/k/a Davy International, a Division of Trafalgar House, Inc. and Kvaerner Songer, Inc., f/k/a Kvaerner Davy Songer, Inc., f/k/a Kvaerner Davy Songer, Inc. f/k/a Davy Songer, Inc., Together a Joint Venture; Kvaerner Metals Division of Kvaerner U.S., Inc. f/k/a Kvaerner Davy Division of Kvaerner U.S., Inc. f/k/a Davy International, a Division of Trafalgar House, Inc., Kvaerner Songer, Inc., f/k/a Kvaerner Davy Songer, Inc. f/k/a Davy Songer, Inc.; Kvaerner Public Liability Company f/k/a Trafalgar House Public Liability Company; and Kvaerner ASA
v.
COMMERCIAL UNION INSURANCE COMPANY, Lexington Insurance Company, National Union Fire Insurance Company of Pittsburgh, PA, Bethlehem Steel Corporation, Thyssen Still Otto Anlagentechnick GMBH, Successor-in-Interest to Still Otto, GMBH
Petition of National Union Fire Insurance Company of Pittsburgh, PA.
Supreme Court of Pennsylvania.
April 5, 2004.

ORDER
PER CURIAM:
AND NOW, this 5TH day of April, 2004, the Petitions for Allowance of Appeal are hereby GRANTED.
In addition, the parties are directed to address the appropriate test or inquiry in ascertaining whether an underlying claim sounds in contract or tort for purposes of insurance coverage. Compare Redevelopment *926 Auth. of Cambria Co. v. Intern. Ins. Co., 454 Pa.Super. 374, 685 A.2d 581 (1996) (en banc) with Yocca v. Pittsburgh Steelers Sports, Inc., 806 A.2d 936 (Pa.Cmwlth. 2002), appeal granted, 573 Pa. 713, 827 A.2d 1203 (2003) and Tenos v. State Farm Ins. Co., 716 A.2d 626 (Pa.Super.1998).
This matter is consolidated for argument with Freestone v. New England Log Homes, Inc., 77 WAL 2003.